PER CURIAM.
Although the record in this case contains no evidence of an absolute promise to pay, yet, if it did, it not appearing that such promise was made with full knowledge of the fact that the defendant had not been charged as indorser, it would be insufficient to create a liability. Meyer v. Hibsher, 47 N. Y. 265. The rule laid down in that case is as follows: “A promise, to work a waiver, must be made with full knowledge of all the facts.” The exceptions should be overruled, and judgment ordered upon the verdict, with costs.